                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

TEVARIUS GREEN                                                                   PETITIONER

VS.                             5:18-cv-00042 BRW-JTK

WENDY KELLEY, Director,
Arkansas Department of Correction                                             RESPONDENT


                                         JUDGMENT

       Based on the Order entered in this case on this date, Plaintiff’s petition is DISMISSED

with prejudice.

       IT IS SO ORDERED this 16th day of January, 2019.



                                                     /s/Billy Roy Wilson
                                                      UNITED STATES DISTRICT JUDGE
